The opinion of the Court was delivered by
PocHií, J.
The defendant appeals from a conviction of larceny and a sentence to bard labor for one year, but the record which his counsel has brought up contains no bill of exceptions, no motion or plea or complaint on which this court can exercise its limited jurisdiction in criminal cases.
In the name of the State and in furtherance of a proper administration of justice, as well as in the interest of the parishes on which the burden of unnecessary costs is thus imposed, we take another occasion to discountenance tlie habit of some attorneys who take appeals in criminal cases, to which they pay no further attention. Such a course can hardly be in the interest of the accused, is unjust to the parish, and hardly respectful to this Court. State vs. Williams, 37 Ann. 311.
Judgment affirmed.